DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-24 and 26), Species A1 (multiplexer shown Figs. 2A-2B) and Species B1 (catheter system shown in Fig. 8A) in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the grounds that the restriction between groups 1 and 2 (product and process of using the product) is improper as there is no search burden.  Specifically, applicant argues that the search of inventions 1 and 2 overlap and are therefore not a different field of search. This is not found persuasive because overlapping searches is simply not the standard as to whether or not different field of search are required.  It’s possible that applicant is correct and the searches for each of these two groups MAY overlap, but applicant is seemingly ignoring the examples of what a different field of search entails (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  While it’s possible that a search for group 1 may include particular classes/subclasses and search strategies/queries related to vascular lesions within a vessel wall (and therefore overlap with the search for group 2), it is not necessary/required, as the claimed device only has to be capable of such an intended use.  Therefore, a much broader search (in classes/subclasses that are not specific vascular lesions within a vessel wall and with search terms that are not specific to vascular lesions within a vessel wall) is employed for the generic catheter device of claim 1, while a different and more specific search strategy is employed for the method, i.e. specific to vascular lesions within a vessel.  Applicant is reminded of the rejoinder process, specifically if the device of claim 1 is found allowable and method claim 25 continues to require all of the particulars of the allowable device, the examiner will rejoin the method before issuing the allowance. The requirement is still deemed proper and is therefore made FINAL.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Furthermore, claim 24 is withdrawn from further consideration as being drawn to a nonelected species.  Specifically, claim 24 requires that the energy source generate electrical impulses.  However, the elected embodiment (Figs. 2A-2B) clearly show the energy source as a laser (224) which emits laser/light energy (not electrical impulses).  Also, it is worth pointing out that the independent claim requires light energy. Therefore, claims 1-23 and 26 are pending examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1-5, 10-11, 16-17] These claims recite the limitation of a system controller “controls” a specific function/effect. However, this appears to be claiming a product and process in the same claim which is indefinite; MPEP 2173.05(p).  For examination purposes, the examiner interprets this is a system controller for performing the claimed function. 
[Claim 7] This claim recites “at least a first energy guide and a second energy guide”.  This is indefinite as it’s unclear if the “at least” modifies just/only the first energy guide or if it modifies both the first energy guide and the second energy guide.  Furthermore, the claim goes on to recite just the first and second energy guides (without the “at least”) which creates confusion as to the missing “at least”.  Applicant is reminded that as claim terms are to be kept consistent.
[Claims 12-14 and 18-20] These claims recite “wherein the firing energy level is dependent at least partially upon the pulse width/wavelength/amplitude of the energy pulses”.  It is unclear how this wherein clause further limits the structure of the system controller, as these appear to be mere statements of fact, i.e. definitions.  Applicant is reminded that “Claim scope is not limited by claim language that suggests or makes optional but does not… limit a claim to a particular structure” (MPPE 2111.04)
[Claims 9 and 15] These claims recite the limitation of a system controller “controlling” a specific function/effect. However, this appears to be claiming a product and process in the same claim which is indefinite; MPEP 2173.05(p).  For examination purposes, the examiner interprets this is a system controller for performing the claimed function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0265942 to Grace et al.
[Claims 1 and 23] A catheter system for treating a vascular lesion within or adjacent to a vessel wall (laser catheter 100; Figs. 2 and 3A-3B; Abstract), the catheter system comprising: 
an energy source that generates light energy (laser 230); 
a plurality of energy guides (laser emitters 300, 310 and 320, i.e. optical fibers; Par 0304) that are each configured to selectively receive light energy from the energy source (this is considered intended use that any/all optical fiber is capable of achieving); and 
a system controller (950; Pars 0279 and 0282) that controls the energy source so that the light energy from the energy source is sequentially directed to each of the plurality of energy guides in a first firing sequence (“The multiple proximal laser emitters in FIGS. 3A and 3B can be activated in any sequence during a procedure, including individually or simultaneously with each other, thereby providing a greater range of treatment options.” Par 0306).  It is seemingly clear/inherent that the system controller which controls the laser and other components of the laser system is responsible for the disclosed sequential activation of the laser emitters. 
[Claims 2 and 5] “The multiple proximal laser emitters in FIGS. 3A and 3B can be activated in any sequence during a procedure, including individually or simultaneously with each other, thereby providing a greater range of treatment options.” (Par 0306) makes it clear that there can be different sequences, i.e. a first and second. 
[Claims 3-4, 10 and 16] Grace generally disclose a laser controller (950) that controls the laser and/or other components of the ablation system (Pars 0279 and 0282).  Furthermore, the reference teaches that “light energy can be emitted at any suitable pulse repetition frequency (PRF), or pulses per second, capable of generating pressure waves that propagate through the balloon catheter and the surrounding vasculature” and goes on to recite specific values/ranges for the frequency in different cases (Par 0294).  The examiner considers this pulse repetition rate to be a firing rate, as well as a controller that controls the rate.  Furthermore, the “some cases” and “other cases”, as well as the ranges themselves, are considered first and second firing rates, as clearly different repetition rates can be applied. If applicant disagrees the examiner contends that such a controller is extremely obvious given the explicit teaching of Grace; see 103 below. 
[Claims 6-8] As can be seen in Figs. 2 and Fig. 3A, each of the three concentric energy guides (fibers 300, 310 and 320) are located within and at different positions along/relative to the length of the balloon (150/350); Par 0304.  Furthermore, it is clear from Fig. 3C that each concentric energy guide consists of a plurality of optical fibers all located at the same position.  Also, Par 0306 discloses the ability to move or choose any desired location for the emitters (such that they are capable of all being located at the same position).  Furthermore “the proximal laser emitters 300, 310, 320 need not be in multiple layers, but could be in a single layer with a single physical construction to create such emission” seems to imply that they could all be located at the same location. 
[Claim 9] Grace discloses a set of energy guides/fibers/emitters (300) located near the balloon proximal end and a set of energy guides/fibers (320) located near the balloon distal end.  Furthermore, the fact that the fibers can be activated in any sequence, including individually or simultaneously with each other (Par 0306) makes it clear that the controller is capable of controlling the firing sequence so that an advancing wavefront is generated from both the balloon proximal end (by activating fibers 300) and the balloon distal end (by activating fibers 320). 
[Claims 11-14 and 17-20] Grace discloses that the light energy can be emitted at any suitable wavelength, pulse duration and/or pulse repetition frequency, with any (total) number of pulses over any time duration with examples of specific values/ranges for each parameter (Pars 0292-295) as well as explicitly teaching a total energy output of a laser light system can range from greater than 0 to about 300 mJ/mm2 (Par 0291).  Furthermore, it’s clear that there is a laser controller (950) that generally/broadly controls the laser output.  The examiner contends that 1. These disclosed parameters all affect/contribute to the energy level delivered to the tissue and 2. The controller is capable of controlling these parameters.  If applicant disagrees, see 103 rejection below. 
[Claim 15] Similar to claim 9 above, Grace discloses energy guides/emitters/fibers (300, 310 and 320) located at different locations along the length of the balloon, specifically fibers 300 are located near/at the proximal end and fibers 320 are located near/at the distal end. Furthermore, the fact that the fibers can be activated in any sequence, including individually or simultaneously with each other (Par 0306) makes it clear that the controller is capable of controlling the firing sequence so that an advancing wavefront is generated from both/either the balloon proximal end (by activating fibers 300) and/or the balloon distal end (by activating fibers 320).
[Claim 21] A power source that provides power to the laser/energy source is inherent to all lasers, otherwise they would not function/activate/turn on. 
[Claim 22] Par 0304 makes it clear that “each of the concentric proximal laser emitters 300, 310, 320 is the termination point of an optical fiber layer that lies within a balloon catheter”
[Claim 26] Grace discloses a drug eluting balloon (Pars 0009, 0310, 0363 and 0385)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0265942 to Grace et al.
[Claims 3, 4, 10 and 16] As discussed above, it is seemingly clear that the firing rate is controlled by the laser controller to be adjusted to any value within the disclosed ranges.  However, if applicant disagrees, the examiner contends that such a functionality of a laser controller to specifically control the firing rate is obvious to a POSITA, as this is pervasive and routine throughout the art. 
[Claims 11-14 and 17-20] As discussed above, it is seemingly clear that the firing energy level is controlled by the laser controller to be adjusted to any value within the disclosed ranges.  However, if applicant disagrees, the examiner contends that such a functionality of a laser controller to specifically control the energy level is obvious to a POSITA, as this is pervasive and routine throughout the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach controlled laser firing sequences: US 2020/0406010 to Massimini (Pars 0023 and 0086); US 2014/0276689 to Grace (Pars 0092-93); US 2006/0241572 to Zhou (Par 0047); US 2003/0065316 to Levine et al. (Par 0136); US 6,368,318 to Visuri et al. (Figs. 3A and 3B and related disclosure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792